DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 6, 9, 10-13 and  16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Labro US Patent 8,695,055. 
Labro disclose a  splitter, comprising: an input 208  configured to be connected to a cable television (CATV) network (MOCA) ; a high pass filter  518 (i.e. an electrical circuit component)  connected to the input; a first high-pass filter (HPF)  connected to the  high pass filter  through  splitter 210; a second  high-pass filter (HPF)  connected to the  high pass filter  through  splitter 210; a first output Ip1  connected to the first high-pass filter, wherein the first output is configured to be connected to a first subscriber device;  (column 3; line 55-67) and a second output  IP2 connected to the second high-pass filter, wherein the second output is configured to be connected to a second subscriber device, wherein a path between the first output and the second output is configured to provide an isolation that is less than 30 dB. (column 4; lines 42-45) 
With regards to claim 9,  the splitter  further comprises a plurality of outputs including the first output and the second output, wherein a number of the plurality of outputs is  4  to wherein the isolation in the path is less than 25 dB. (figure  5 and  column 4; lines 42-45)  
With regards to claim 10,  the splitter  further comprises a plurality of outputs including the first output and the second output, wherein a number of the plurality of outputs is  4  to wherein the isolation in the path is less than 15 dB. ((figure  5 and  column 4; lines 42-45)  
Labro discloses a splitter, comprising: an input 208  configured to be connected to a cable television (CATV) network (MOCA) ; a first output IP1  connected to the input, wherein the first output is configured to be connected to a first subscriber device; (column  3 line 55-57) and a second output  IP2 connected to the input, wherein the second output is configured to be connected to a second subscriber device, and wherein a path between the first output and the second output is configured to provide an isolation that is between 5 dB and 30 dB. (column 4;  lines 42-45)  
With regards to claim 12,  a resistive Wye-type splitter  including the input, the first output, and the second output. (figure 5)  
 With regards to claim 13,  the splitter does not comprise ferrite. 
With regards to claim 16,  the splitter  further comprises a plurality of outputs (IP1-IP4) including the first output and the second output, wherein a number of the plurality of outputs is  4  and  wherein the isolation in the path is less than 25 dB. (figure  5 and  column 4; lines 42-45)  
With regards to claim 17,  the splitter  further comprises a plurality of outputs including the first output and the second output, wherein a number of the plurality of outputs is  4 and  wherein the isolation in the path is less than 20 dB. (figure  5 and  column 4; lines 42-45)  
With regards to claim 18,  the splitter  further comprises a plurality of outputs including the first output and the second output, wherein a number of the plurality of outputs is  4  and  wherein the isolation in the path is less than 15 dB. (figure  5 and  column 4; lines 42-45) 
With regards to claim 19, the isolation in the path is less than 10 dB.  (and  column 4; lines 42-45) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5,  7 and 14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Labro US Patent 8,695,055 in view of Robertson et al  US Patent Application 2005/0022248 A1.
Labro disclose a  splitter, comprising: an input 208  configured to be connected to a cable television (CATV) network (MOCA) ; a high pass filter  518 (i.e. an electrical circuit component)  connected to the input; a first high-pass filter (HPF)  connected to the  high pass filter  through  splitter 210; a second  high-pass filter (HPF)  connected to the  high pass filter  through  splitter 210; a first output Ip1  connected to the first high-pass filter, wherein the first output is configured to be connected to a first subscriber device;  (column 3; line 55-67) and a second output  IP2 connected to the second high-pass filter, wherein the second output is configured to be connected to a second subscriber device, wherein a path between the first output and the second output is configured to provide an isolation that is less than 30 dB. (column 4; lines 42-45) 
 With regards to claim 2,  a resistive Wye-type splitter  including the input, the first output, and the second output. (figure 5)  
With regards to claim 3,  the splitter does not comprise ferrite.
With  regards to claim  4, the frequency range for  the MOCA  is between about 1125 MHz and about 1525 MHz ( per claim 14 column  4 ; line 7-11)  .
 Thus, Labro is shown to teach all the limitation of  the claims with the exception of comprising  a reflection-less in-home network adapter (RNA) that is configured to prevent CATV interference signals from being reflected into the CATV network and the first path and the second path are configured to have substantially equal resistances, substantially equal impedances, and substantially equal insertion losses and the third path and the fourth path are configured to have substantially equal resistances, substantially equal impedances, and substantially equal isolations.
 	Robertson et al discloses in figure 1, a block diagram of a coaxial network 100 that includes coaxial cables 105 and power splitters 106. The coaxial network 100 is designed to connect set-top terminals (STTs) 10a-n within the premises to the CATV communications system. In the coaxial network, the STTs 110a-n (or other devices connected to the network 100) should preferably be able to communicate with each other. However, there is high loss between the STTs 110a-n due to port-port isolation of the splitters 106. To reduce the loss between the STTs 110a-n, a reflector 120 is inserted between the coaxial network 100 and the CATV communications system. The reflector 120 contains one or more band-reject filters that are centered on frequencies used to communicate between the STTs 110a-n. The filters reflect signals at these frequencies with low loss, so that the loss between STTs is minimized. Additionally, the band reject filters prevent the in-home signals (reflected signal )  from entering the CATV communications system.  Paragraph [0014]
 One of ordinary skill in the art would have found it obvious  to provide the splitter of Labro with the reflector  120  ( which  examiner consider to be a reflection less in home adapter, since both prevent in home signal  (reflected signal ) from entering the CATV system)  as taught by Robertson et al . 
 The motivation for this modification would have been to provide the advantageous benefit of reducing the loss between  the output  ports . (paragraph [0014]). 
	It would be obvious to make everything in the individual paths from the same components to reduce the number of different components used. Therefore,  the first path and the second path, the third path  and fourth are configured to have substantially equal resistances, substantially equal impedances, and substantially equal insertion losses.   
 The motivation for this modification would have been to provide the advantageous benefit of reduction in  the number of different components used.
Allowable Subject Matter
Claims 5, 8, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





July 12, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843